Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
1.	Claims 1-15, 17-24, 26 and 28-39 are presented for examination.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after notice of allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/21 has been entered.
3.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
4.	The rejections are respectfully maintained to the extended that is applicable to the amended claims for applicant's convenience.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
6.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-15, 17-24, 26 and 28-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,361,880. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 1-36 and merely define an obvious variation of the invention claimed in the US Patent No. 10,361,880.
8.	After analyzing the language of the claims, initially it should be noted that the Patent No. 10,361,880, having the same inventive entity. The Assignee in all applications is the same. 
Claims 1, 10, 19 and 28 of the instant application is anticipated by patent claims 1, 4, 7 and 10 in that claims 1, 4, 7 and 10 of the patent contains all the limitations of claims 1, 10, 19 and 28 of the instant application. Claims 1, 10, 19 and 28 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
9.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
US Patent No. 10,361,880
Instant Application (16/460521)
4.  A system for controlling access to one or more rooms using an intelligent door that operates in response to instructions received from one or more users having different access credentials, the system comprising: a memory;  an intelligent door processor communicatively coupled to 
second routine in response to detection of a second event or condition, according to second access credentials of a second user;  transmit a notification of performance of the first routine in response to detection of the first event or condition to the first user, or transmit a notification of performance of the second routine in response to detection of the second event or condition to the second user;  determine that the first routine is in conflict with the second routine;  identify a classification of the first routine;  identify a classification of the second routine;  based on the classification of the first routine and the classification of the second routine, overriding the second routine and performing the first routine. 




door that operates, at least in part, in response to detection of more or more 
events or conditions, the method comprising: configuring an intelligent door 
processor to perform a first routine in response to detection of a first event or condition;  configuring the intelligent door processor to perform a second routine in response to detection of a second event or condition; configuring the intelligent door processor to identify a conflict between performance of the first routine and performance of the second routine;  configuring the intelligent door processor to identify a classification of the first routine and identify a classification of the second routine;  and configuring the intelligent door processor to perform one of the first routine or the second routine based on the classification of the first 

configured to: perform at least a first routine in response to detection of a first event or condition;  perform at least a second routine in response to detection of a second event or condition;  transmit at least one of: a notification of performance of the first routine in response to detection of the first event or condition, and a notification of performance of the second routine in response to detection of the second event or condition;  determine 
that the first routine is in conflict with the second routine;  and based on a classification of the first routine and a classification of the second routine, overriding the second routine and performing the first routine.
19.  A system for controlling access to one or more rooms using an intelligent 
door that operates, at least in part, in response to detection of more or more 
events or conditions, the system comprising: a receiver for receiving, from an intelligent door comprising a processor configured to perform a first routine 
in response to detection of a first event or condition and perform a second routine in response to detection of a second event or condition, at least one of: a notification of detection of the first event or condition, and a notification of detection of the second event or condition; a processor configured to: identify a classification of the first routine;  identify a classification of the second routine;  and a transmitter for transmitting, to the intelligent door, an instruction to perform one of the first routine or the second routine based on the classification of the first routine and the classification of the second routine,  and a detectable event or condition that causes lower access rights to override broader access rights, where the detectable event or condition comprises carbon monoxide detection, the lower access rights comprise property management access rights, and the broader access rights comprise tenant access rights.
7.  A method for controlling access to one or more rooms using an intelligent door that performs a routine in response to detection of an event or a condition, the 
response to detection of a second event or condition, at least one of: a notice of performance of the first routine in response to detection of the first event 
or condition, and a notice of performance of the second routine in response to 
detection of the second event or condition;  determining that the first routine is in conflict with the second routine;  and based on a classification of the first routine and a classification of the second routine, overriding the second routine and performing the first routine.

door that operates, at least in part, in response to detection of more or more 

door comprising a processor configured to perform a first routine in response to detection of a first event or condition and perform a second routine in response to detection of a second event or condition, at least one of: a notice of detection of the first event or condition, and a notice of detection of the second event or condition;  identifying a classification of the first routine; identifying a classification of the second routine;  and transmitting, to the intelligent door, an instruction to perform one of the first routine or the second routine based on the classification of the first routine and the classification of the second routine, and a detectable event or condition that causes lower access rights to override broader access rights, where the detectable event or condition comprises detection of a temperature exceeding a threshold temperature, the lower access rights comprise property management access rights, and the broader access rights comprise tenant access rights.


Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 28-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 28, the specification does not reasonably provide enablement for transmitting, to the intelligent door, an instruction to perform one of the first routine or the second routine based on the classification of the first routine and the classification of the second routine, and a detectable event or condition that causes lower access rights to override broader access rights, where the detectable event or condition comprises detection of a temperature exceeding a threshold temperature, the lower access rights comprise property management access rights, and the broader access rights comprise tenant access rights. In the specification, discloses “a detectable event or condition that causes lower access rights to override broader access rights, where the detectable event or condition comprises carbon monoxide detection…” (page 13, paragraphs 51, 52).
Claims 29-36 rejected because they incorporate the deficiencies of claim 28.

Response to Arguments
12.	Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive. Applicant's arguments with respect to claims 1-15, 17-24, 26 and 28-39 have been considered but are moot in view of rejection indicated above.
See detailed rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Sep. 9, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115